         Case 1:19-cv-11317-LAP Document 26 Filed 09/07/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ARKADIY TERPUNOV,

                      Plaintiff,
                                              No. 19-CV-11317 (LAP)
-against-
                                                       ORDER
NEW YORK CITY HEALTH AND
HOSPITALS CORPORATION,

                      Defendant.

LORETTA A. PRESKA, Senior United States District Judge:

     Counsel shall respond by letter to Mr. Terpunov’s letter

dated August 26, 2021, (dkt. no. 24), no later than September

14, 2021.     Counsel shall serve that response on Mr. Terpunov via

email.    To the extent that the response discloses attorney-

client information, counsel may file the letter under seal.              Mr.

Terpunov may reply by letter no later than September 17, 2021.

The Clerk of the Court shall mail a copy of this order to Mr.

Terpunov at 1810 Avenue N Apt. 4E, Brooklyn, NY 11230.

SO ORDERED.

Dated:       September 7, 2021
             New York, New York


                              __________________________________
                              LORETTA A. PRESKA
                              Senior United States District Judge




                                      1
